DETAILED ACTION
This action is responsive to communications filed 20 November 2020.
Claims 1-25 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8, 11-12, 15-16 and 20-23 are objected to because of the following informalities:  Claim 8 recites "the value of a resource" with insufficient antecedent basis, claim 11 recites "the current value of the resource" with insufficient antecedent basis, claim 12 recites "the network" with insufficient antecedent basis, claim 15 recites "the amount of data" with insufficient antecedent basis, claim 16 recites "the restricted amount of data" with insufficient antecedent basis, claim 20 recites "the specified communication policies" with insufficient antecedent basis, claims 20-21 recite "the storage of data" with insufficient antecedent basis, claims 21-22 recite "prioritising" which should read "prioritizing", and claim 23 recites "the determining of the data" and "the store that has not" with insufficient antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 25 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer readable medium thereto that does not prevent it from being a transitory computer readable medium. As such, the claim is a signal per se. 
Further, following an examination of the specification, it appears to denote the computer readable medium as being transitory or non-transitory, see [0109] reproduced below:
[0109] It will be appreciated that any of the methods described herein may be implemented by suitable programming of a processor in a computing system, server or loT device. Therefore there is disclosed here a transitory or non-transitory computer readable medium or data carrier carrying code which, when implemented on a processor, causes the processor to implement any of the methods described here.
Therefore, the claimed subject matter is not limited to being a non-transitory computer readable medium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 11-15, 17-18 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gridhar et al. (US-10455391-B2) hereinafter Gridhar in view of Chang (US-20200213244-A1).

A method of communication between at least one client device and a server for reporting of data from the client device to the server ([col. 2, ls. 43-54] client entity reporting data to a server entity in a machine-to-machine communication system), the method comprising: 
implementing one of a plurality of different communication policies for at least two different ones of objects, object instances or resources at the client device ([col. 2, ls. 43-62] client entity and server entity have at least two different available communication types between each other, where the communication policy control device comprises a processor acting on computer instructions whereby the communication policy control device is configured to: … activate communication over a communication medium according to a communication type specified by the selected communication policy [col. 12, ls. 9-26] e.g. selects a communication policy based on the affected system parameters and character of an application for which some application parameters have been found to be affected, e.g. some applications (i.e. least two different ones of objects, object instances or resources at the client device) have a speed requirement, which in turn may require certain communication types or settings to be used, while others may have reliability requirement in that data should have to be reliably transferred without distortion (i.e. plurality of different communication policies), e.g. policy p1, p2, p3), 
Gridhar does not explicitly disclose:
wherein the plurality of communication policies includes a dependent communication policy according to which data relating to at least one of the objects, object instances or resources is reported from the client device to the server only if other data is to be reported from the client device to the server.  
However, Chang discloses:
([0010] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource and the second resource (i.e. dependent communication, where data (e.g. first resource data) and other data (e.g. second resource data)) to the server [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized dependent communication policies to report data only when other data is to be reported. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).
Regarding claim 2, Gridhar-Chang disclose:
The method of claim 1, set forth above, 
Gridhar discloses:
wherein the other data relates to another one of the objects, object instances or resources ([col. 12, ls. 9-26] e.g. selects a communication policy based on the affected system parameters and character of an application for which some application parameters have been found to be affected, e.g. some applications (i.e. least two different ones of objects, object instances or resources at the client device) have a speed requirement, which in turn may require certain communication types or settings to be used, while others may have reliability requirement in that data should have to be reliably transferred without distortion (i.e. plurality of different communication policies)).  

The method of claim 1, set forth above, 
Gridhar discloses:
wherein the other data is to be reported from the client to the server by implementation of a different one of the plurality of different communication policies for another one of the at least two objects, object instances or resources at the client device ([col. 12, ls. 9-26] e.g. selects a communication policy based on the affected system parameters and character of an application for which some application parameters have been found to be affected, e.g. some applications (i.e. least two different ones of objects, object instances or resources at the client device) have a speed requirement, which in turn may require certain communication types or settings to be used, while others may have reliability requirement in that data should have to be reliably transferred without distortion (i.e. plurality of different communication policies)).  
Regarding claim 4, Gridhar-Chang disclose:
The method of claim 1, set forth above, wherein, 
Gridhar does not explicitly disclose:
according to the dependent communication policy, data relating to at least one of the objects, object instances or resources is reported from the client device to the server in response to the fulfilment of a condition for the client device to report the other data to the server.  
However, Chang discloses:
according to the dependent communication policy, data relating to at least one of the objects, object instances or resources is reported from the client device to the server in response to the fulfilment of a condition for the client device to report the other data to the server ([0010] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource and the second resource (i.e. dependent communication, where data (e.g. first resource data) and other data (e.g. second resource data)) to the server [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized dependent communication policies to report data only when other data is to be reported. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).
Regarding claim 7, Gridhar-Chang disclose: 
The method of claim 1, set forth above, 
Gridhar does not explicitly disclose:
wherein the plurality of communication policies include a conditional dependent communication policy according to which data relating to at least one of the objects, object instances or resources is reported from the client device to the server only if-other data is to be reported from the client device to the server, unless the data fulfils one or more conditions in which case it is reported to the server independently of other data.
However, Chang discloses:
wherein the plurality of communication policies include a conditional dependent communication policy according to which data relating to at least one of the objects, object instances or resources is reported from the client device to the server only if-other data is to be reported from the client device to the server, unless the data fulfils one or more conditions in which case it is reported to the server independently of other data ([0009] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource (i.e. independent communication, where data (e.g. first resource data)) to the server, e.g. device does not need to report a value of a resource identified as a resource that does not need to be reported [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server, or set “/6/0/6” and “/3/0/9” as resources that do not need to be reported, to reduce the amount of data to be reported).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized dependent and independent communication policies to report data only when other data is to be reported or data when only required to be reported. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).  
Regarding claim 8, Gridhar-Chang disclose: 
The method of claim 7, set forth above, 
Gridhar does not explicitly disclose:
wherein the one or more conditions include the value of a resource exceeding a predetermined value or falling below a predetermined value or changing by more than a predetermined amount.
However, Chang discloses:
wherein the one or more conditions include the value of a resource exceeding a predetermined value or falling below a predetermined value or changing by more than a predetermined amount ([0010] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource and the second resource (i.e. dependent communication, where data (e.g. first resource data) and other data (e.g. second resource data)) to the server [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server, e.g. greater than five meters per second and less than 20% (e.g. battery level)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized dependent communication policies to report data only when other data is to be reported following reporting conditions exceeding, falling, or changing by more than a predetermined amount. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).
Regarding claim 11, Gridhar-Chang disclose: 
The method of claim 1, set forth above, 
Gridhar does not explicitly disclose:
wherein the plurality of communication policies include an independent communication policy according to which a communication session with the server for reporting the current value of the resource is established in response to predetermined conditions relating to the object, object instance or resource to which the communication policy applies.
However, Chang discloses:
wherein the plurality of communication policies include an independent communication policy according to which a communication session with the server for reporting the current value of the resource is established in response to predetermined conditions relating to the object, object instance or resource to which the communication policy applies ([0009] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource (i.e. independent communication, where data (e.g. first resource data)) to the server, e.g. device does not need to report a value of a resource identified as a resource that does not need to be reported [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server, or set “/6/0/6” and “/3/0/9” as resources that do not need to be reported, to reduce the amount of data to be reported).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized independent communication policies to report only the data that needs to be reported. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).
Regarding claim 12, Gridhar-Chang disclose: 
The method of claim 1, set forth above, 
Gridhar does not explicitly disclose:
wherein the plurality of communication policies include a communication policy according to which data4Application No.: TBADocket No.: 15806252.000001.US00 is reported from the client device to the server irrespective of at least one restriction on communication between the network and the server.  
However, Chang discloses:
wherein the plurality of communication policies include a communication policy according to which data4Application No.: TBADocket No.: 15806252.000001.US00 is reported from the client device to the server irrespective of at least one restriction on communication between the network and the server ([0010] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource and the second resource (i.e. dependent communication, where data (e.g. first resource data) and other data (e.g. second resource data)) to the server [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server, e.g. greater than five meters per second and less than 20% (e.g. battery level); wherein all data is reported (i.e. irrespective of restrictions)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have reported data irrespective of a restriction. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).
Regarding claim 13, Gridhar-Chang disclose:
The method of claim 1, set forth above, 
Gridhar does not explicitly disclose:
wherein according to the dependent communication policy a value of a first specified resource is reported from the client device to the server only if-a value of another resource is to be reported from the client device to the server.  
However, Chang discloses:
wherein according to the dependent communication policy a value of a first specified resource is reported from the client device to the server only if-a value of another resource is to be reported from the client device to the server ([0010] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource and the second resource (i.e. dependent communication, where data (e.g. first resource data) and other data (e.g. second resource data)) to the server [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized dependent communication policies to report data only when other data is to be reported. One of 
Regarding claim 14, Gridhar-Chang disclose: 
The method of claim 1, set forth above, comprising: 
Gridhar discloses:
a device notifying the server which of the plurality of different communication policies it is able to support ([col. 4, ls. 16-18] communication policy control device may be implemented in the server entity [col. 9, ls. 65-col. 10, ls. 21]] communication policy control unit also has access to a policy storage (i.e. supports p1, p2 and p3)).  
Regarding claim 15, Gridhar-Chang disclose:
The method of claim 1, set forth above, 
Gridhar does not explicitly disclose:
in which a restriction on the amount of data to be transmitted is imposed on at least one of the plurality of different communication policies.  
However, Chang discloses:
in which a restriction on the amount of data to be transmitted is imposed on at least one of the plurality of different communication policies ([0009] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource (i.e. independent communication, where data (e.g. first resource data)) to the server, e.g. device does not need to report a value of a resource identified as a resource that does not need to be reported [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server, or set “/6/0/6” and “/3/0/9” as resources that do not need to be reported, to reduce the amount of data to be reported (i.e. restricting reporting of resources that do not need to be reported)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized independent communication policies to report data only necessary and not other data not needed. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).
Regarding claim 17, Gridhar-Chang disclose: 
The method of claim 1, set forth above, 
Gridhar discloses:
in which-the reporting of data from the client device to the server notifies the server of the policy applied to the data ([col. 11, ls. 45-col. 12, ls. 8] communication profile control unit may obtain communication parameters from the communication unit, client entity parameters through reading in the status memory, and may obtain the application parameters through looking at the first-fourth input and/or output buffers and/or interrogating the application [col. 12, ls. 39-46] negotiates the connection state with the server entity and provides parameters that are necessary for this connection (i.e. notifies server of parameters for connection; communication policy)).
Regarding claim 18, Gridhar-Chang disclose: 
The method of claim 1, set forth above, 
Gridhar discloses:
in which the data reported to the server according to the communication policy is transmitted to another server ([col. 7, ls. 38-44] head end may implement one or more such servers, e.g. between client entity communicating with a server entity of the system, the server entity may be provided by the head end [col. 2, ls. 43-62] client entity and server entity have at least two different available communication types between each other, where the communication policy control device comprises a processor acting on computer instructions whereby the communication policy control device is configured to: … activate communication over a communication medium according to a communication type specified by the selected communication policy).  
Gridhar does not explicitly disclose:
in which the data reported to the server according to the dependent communication policy is transmitted.
However, Chang discloses:
in which the data reported to the server according to the dependent communication policy is transmitted ([0010] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource and the second resource (i.e. dependent communication, where data (e.g. first resource data) and other data (e.g. second resource data)) to the server [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized dependent communication policies to report data only when other data is to be reported. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).
Regarding claim 24, Gridhar-Chang disclose: 
A client device configured to implement the method according to claim 1 ([col. 2, ls. 43-54] a communication policy control device for determining type of communication to be used by a client entity reporting data to a server entity in a machine-to-machine communication system).  

A computer readable medium comprising instructions which ([col. 2, ls. 43-54] communication policy control device comprises a processor acting on computer instructions), when implemented in a processor in a client device or a server ([col. 2, ls. 43-54] communication policy control device comprises a processor acting on computer instructions [col. 4, ls. 16-18] communication policy control device may be implemented in the server entity or client entity), cause the client device or server to implement the method claim 1 ([col. 2, ls. 43-54] a communication policy control device for determining type of communication to be used by a client entity reporting data to a server entity in a machine-to-machine communication system).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gridhar-Chang in view of WALLEY et al. (US-20150134801-A1) hereinafter Walley.
Regarding claim 5, Gridhar-Chang disclose: 
The method of claim 1, set forth above, comprising 
Gridhar does not explicitly disclose:
recording at the client device data relating to at least one of the objects, object instances or resources at predetermined times, and 
reporting the recorded data to the server according to the dependent communication policy.
However Chang discloses:
reporting the recorded data to the server according to the dependent communication policy ([0010] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource and the second resource (i.e. dependent communication, where data (e.g. first resource data) and other data (e.g. second resource data)) to the server [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized dependent communication policies to report data only when other data is to be reported. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).
Gridhar-Chang do not explicitly disclose:
recording at the client device data relating to at least one of the objects, object instances or resources at predetermined times,
However, Walley discloses:
recording at the client device data relating to at least one of the objects, object instances or resources at predetermined times ([0021] sensors can sense data and transmit the data at certain moments in time, e.g. time instances),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang in view of Walley to have recorded data at predetermined times. One of ordinary skill in the art would have been motivated to do so to have sensors sense data and transmit the data at certain moments in time (Wally, [0021]).
Regarding claim 6, Gridhar-Chang disclose: 
The method of claim 1, set forth above, 
Gridhar does not explicitly disclose:
wherein the plurality of communication policies includes an additional dependent communication policy according to which data relating to at least one of the objects, object instances or 
However, Chang discloses:
wherein the plurality of communication policies includes an additional dependent communication policy according to which data relating to at least one of the objects, object instances or resources is reported from the client device to the server only if other data is to be reported from the client device to the server ([0010] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource and the second resource (i.e. dependent communication, where data (e.g. first resource data) and other data (e.g. second resource data)) to the server [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have utilized dependent communication policies to report data only when other data is to be reported. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]).
Gridhar-Chang do not explicitly disclose:
wherein the plurality of communication policies includes an additional dependent communication policy according to which data relating to at least one of the objects, object instances or resources is recorded at the client device at predetermined times.
However, Walley discloses:
wherein the plurality of communication policies includes an additional dependent communication policy according to which data relating to at least one of the objects, object instances or  ([0021] sensors can sense data and transmit the data at certain moments in time, e.g. time instances [0043] policy adjustments can include adjusting one or more sensors to decrease the frequency at which to sense for and/or transmit data values),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang in view of Walley to have recorded data at predetermined times. One of ordinary skill in the art would have been motivated to do so to have sensors sense data and transmit the data at certain moments in time (Wally, [0021]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gridhar-Chang in view of Aizawa et al. (US-20200322584-A1) hereinafter Aizawa.
Regarding claim 16, Gridhar-Chang disclose:
The method of claim 15, set forth above, 
Gridhar-Chang do not explicitly disclose:
comprising implementing a different policy in response to the restricted amount of data being transmitted.  
However, Aizawa discloses:
comprising implementing a different policy in response to the restricted amount of data being transmitted ([0343] when determining the output data amount exceeds the threshold value, the transmission unit obtains a policy for excess of an output data amount).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang in view of Aizawa to have implemented a different policy in response to the restricted amount of data being transmitted. One of ordinary skill in the art would have been motivated to do so to obtain a policy for excess of an output data amount (Aizawa, [0343]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gridhar-Chang in view of Agerstam et al. (US-20190036772-A1) hereinafter Agerstam.
Regarding claim 19, Gridhar-Chang disclose: 
The method of claim 1, set forth above, 
Gridhar-Chang do not explicitly disclose:
comprising implementing a different communication policy for data relating to an object, object instance or resource if the frequency of reporting for that resource is below a threshold frequency.  
However, Agerstam discloses:
comprising implementing a different communication policy for data relating to an object, object instance or resource if the frequency of reporting for that resource is below a threshold frequency ([0069] updated reporting interval, e.g. if 50% of expected reports are arriving at the second device (e.g. below a threshold frequency) then number of reports may be increased by a predetermined amount).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang in view of Agerstam to have implemented a different communication policy if the frequency of reporting is below a threshold. One of ordinary skill in the art would have been motivated to do so to increase the number of reports by a predetermined amount if the success metric is below a threshold (Agerstam, [0069] [0107]).
Claim 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gridhar-Chang in view of Brown (US-9721210-B1).
Regarding claim 9, Gridhar-Chang disclose: 
The method of claim 7, set forth above, 
Gridhar-Chang do not explicitly disclose:

However, Brown discloses:
wherein according to the conditional dependent communication policy, the client device is required to check that the server has received the data reported independently by the client device ([col. 5, ls. 59-col. 6, ls. 17] start communication mode, adjust broadcast power based on power budget, interference levels, and/or communication prioritization rules (i.e. dependent communication policy), and sends collected data, and determines if an acknowledgement has been received, e.g. for priority data; data that may break low power operation rules (i.e. independently of rules)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang in view of Brown to have checked if the server has received data reported independently. One of ordinary skill in the art would have been motivated to do so to determine if data was received (Brown, [col. 5, ls. 59-col. 6, ls. 17]).
Regarding claim 20, Gridhar-Chang disclose: 
The method of claim 1, set forth above, 
Gridhar-Chang do not explicitly disclose:
comprising controlling the storage of-data at the client device according to the specified communication policies for the data.  
However, Brown discloses:
comprising controlling the storage of-data at the client device according to the specified communication policies for the data ([col. 7, ls. 40-50] data storage and data transmission policies).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang in view of Brown to have utilized .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gridhar-Chang-Brown in view of Yilmaz et al. (US-20190149303-A1) hereinafter Yilmaz.
Regarding claim 10, Gridhar-Chang-Brown disclose: 
The method of claim 9, set forth above, 
Gridhar-Chang do not explicitly disclose:
wherein the client device resends the independently reported data to the server if no acknowledgement has been received-from the server within a predetermined time from sending the data. 
However, Brown discloses:
wherein checking if no acknowledgement has been received-from the server within a predetermined time from sending the data ([col. 5, ls. 59-col. 6, ls. 17] decision state 410 (e.g. if acknowledgement received, e.g. at a time after data is transmitted; a predetermined time), if not then decision state 412 (e.g. if priority data), if not then decision state 414 (e.g. further instructions related to predicted power needs, activation condition rules, and/or communication rules) [col. 6, ls. 18-45] instructions, e.g. a set of threshold conditions for transmitting sensed data).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang in view of Brown to have determined if no acknowledgement was received from the server. One of ordinary skill in the art would have been motivated to do so to determine if data was received (Brown, [col. 5, ls. 59-col. 6, ls. 17]).
Gridhar-Chang-Brown do not explicitly disclose:
wherein the client device resends the independently reported data to the server
However, Yilmaz discloses:
([0098-0099] D1/D2 have two highest priorities, and perform retransmission, further if D1/D3 have two highest priorities, D2 does not need to retransmit having received an ACK, retransmit D1/D3).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang-Brown in view of Yilmaz to have resend the independently reported data to the server when no acknowledgement has been received. One of ordinary skill in the art would have been motivated to do so to retransmit data when there is an error in the received data or no reception at all (Yilmaz, [0012]).
 Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gridhar-Chang-Brown in view of Chen et al. (US-20190042867-A1) hereinafter Chen.
Regarding claim 21, Gridhar-Chang-Brown disclose: 
The method of claim 20, set forth above, 
Gridhar-Chang-Brown do not explicitly disclose:
comprising prioritising the storage of data according to an independent communication policy over data reported according to a dependent communication policy.  
However, Chen discloses:
comprising prioritising the storage of data according to an independent communication policy over data reported according to a dependent communication policy ([0520] QoS designations to prioritize which data to store versus expire (e.g. visual data vs other forms of data) [0568] e.g. high priority data vs other data).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang-Brown in view of Chen to have prioritized storage of data according to an independent communication policy over data reported .
 Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gridhar-Chang-Brown-Chen in view of Warfield et al. (US-20150106578-A1) hereinafter Warfield.
Regarding claim 22, Gridhar-Chang-Brown-Chen disclose: 
The method of claim 21, set forth above, 
Gridhar-Chang-Brown-Chen do not explicitly disclose:
wherein the prioritising comprises one or both of storing data values in persistent memory in preference to volatile memory and overwriting when memory space is full.  
However, Warfield discloses:
wherein the prioritising comprises one or both of storing data values in persistent memory in preference to volatile memory and overwriting when memory space is full ([0071] cache memory promotes copies of live data when such data has a high-priority, but since the data is stored in persistent memory elsewhere, the copy on the cache need not be maintained after the priority of the data has decreased and is allowed to be overwritten or deleted whenever there is sufficient amounts of high priority data that exceeds the size of the cache).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang-Brown-Chen in view of Warfield to have overwritten memory when space is full during prioritization. One of ordinary skill in the art would have been motivated to do so to maintain a copy of high priority data (Warfield, [0071]).
 Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gridhar-Chang in view of Cella et al. (US-20200133254-A1) hereinafter Cella.
Regarding claim 23, Gridhar-Chang discloses: 
The method of claim 1, set forth above, comprising 

receiving respective subscription requests for data relating to the at least two different ones of objects, object instances or resources at the client device, wherein at least one of the subscription requests includes at least one condition for the determining of the data; 
filtering the determined data according to whether the communication policy for that data is dependent, 
if the communication policy for the data is dependent, storing the determined data in a data store, 
if the data is-independent, determining whether the data store contains data that has not been transmitted to the server, 
transmitting the data for which the communication policy is independent, and if the data store contains data that has not been transmitted to the server also transmitting at least one item of data from the store that has not been transmitted to the server
However, Chang discloses:
receiving respective subscription requests for data relating to the at least two different ones of objects, object instances or resources at the client device ([0009] internet of things resource subscription method [0043-0061] e.g. for “/6/0/6” and “/3/0/9” (i.e. at least two different ones of objects, object instances or resources at the client device)) wherein at least one of the subscription requests includes at least one condition for the determining of the data ([0009] e.g. parameter, where first parameter is used to instruct that a value of the second resource does not need to be sent to the server and the second parameter includes a condition for determining the second resource); 
filtering the determined data according to whether the communication policy for that data is dependent ([0043-0061] e.g. reports values of speed, batterylevel, latitude and longitude “/6/0/6”, “/3/0/9”, “/6/0/0”, and “/6/0/1” when speed is greater than 5 m/sec and battery level is less than 20%),
transmitting the data for which the communication policy is independent ([0009] data reporting condition (i.e. communication policy), wherein device determines that first resource and the second resource meet the data reporting condition and sends a current value of the first resource (i.e. independent communication, where data (e.g. first resource data)) to the server, e.g. device does not need to report a value of a resource identified as a resource that does not need to be reported [0043-0061] “re”: “(/6/0/6&/3/0/9)”, e.g. reporting conditions for determining the resource “/6/0/6” and “/3/0/9” are synchronously met, and reports to the server, or set “/6/0/6” and “/3/0/9” as resources that do not need to be reported, to reduce the amount of data to be reported (i.e. restricting reporting of resources that do not need to be reported)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar in view of Chang to have received subscription requests for data, filtering determined data whether the policy is dependent, and transmitting the data for which the policy is independent. One of ordinary skill in the art would have been motivated to do so to report data meeting data reporting conditions (Chang, [0010] [0052-0061]),
Gridhar-Chang do not explicitly disclose:
if the communication policy for the data is dependent, storing the determined data in a data store,
if the data is-independent, determining whether the data store contains data that has not been transmitted to the server, 
if the data store contains data that has not been transmitted to the server also transmitting at least one item of data from the store that has not been transmitted to the server.  
However, Cella discloses:
([0403] policies to indicate to what data can be passed on [1540] e.g. summarized data (i.e. dependent)), storing the determined data in a data store ([1540] committing the summarized data (i.e. dependent) to a local ledger (i.e. storing in a data store)),
if the data is-independent ([1756] high resolution data, e.g. brake use, performance [1757] paint color, surface curvature [1769] temperature sensor, etc.), determining whether the data store contains data that has not been transmitted to the server ([1423] dynamically determines what information to send based on statistical analysis of historical data, e.g. of information stored in an embedded data cube (i.e. data not sent to server, determining which to send) [1756] e.g. data regarding brake use and performance acquired at a high resolution stored in a first data storage that is not transmitted), 
if the data store contains data that has not been transmitted to the server also transmitting at least one item of data from the store that has not been transmitted to the server ([1423] dynamically determines what information to send based on statistical analysis of historical data, e.g. of information stored in an embedded data cube  (i.e. data not sent to server, determining which to send) [1756] e.g. data regarding brake use and performance acquired at a high resolution stored in a first data storage that is not transmitted, and should the application or other user require higher resolution data, it may be accessed from the first data storage).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gridhar-Chang in view of Cella to store dependent policy data, and determine if independent data is stored so as to transmit the data not stored to the server. One of ordinary skill in the art would have been motivated to do so to access data based on a subscriber level, e.g. component data, machinery data, installation data, etc. and adjust what .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WU et al. (US-20160192223-A1) SYSTEM INFORMATION BLOCK BROADCASTING METHOD, CELL-SPANNING RESELECTION METHOD, AND DEVICE;
Agerstam et al. (US-20190364502-A1) MECHANISM FOR EFFICIENT DATA REPORTING IN IIOT WSN;
McAlpine et al. (US-10559208-B1) SYSTEM AND METHOD FOR CONTROLLING REPORTING FREQUENCY;
Skaaksrud (US-20200094091-A1) METHODS AND SYSTEMS FOR UNRESPONSIVE ID NODE MONITORING FOR AN ENVIRONMENTAL ANOMALY;
Vos et al. (US-20140105009-A1) METHOD AND SYSTEM FOR WIRELESS COMMUNICATION WITH MACHINE-TO-MACHINE DEVICES;
WALLEY et al. (US-20150134954-A1) SENSOR MANAGEMENT SYSTEM IN AN IOT NETWORK;
Singhal (US-20180183897-A1) A METHOD A SERVER AND A CLIENT FOR POLICY BASED CONTROL OF M2M DEVICES;
Cohen et al. (US-20180034888-A1) CLOUD ASSISTED MANAGEMENT OF DEVICES;
BHARADWAJ (US-20190297570-A1) POWER SAVING TECHNIQUES FOR COLLECTING IOT DATA FROM DEVICES CONNECTED TO SENSORS THROUGH AN EXTERNAL MICRO-CONTROLLER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                          

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453